[Cite as In re Vaughan, 2010-Ohio-3948.]

                                             Court of Claims of Ohio
                                                 Victims of Crime Division
                                                                        The Ohio Judicial Center
                                                              65 South Front Street, Fourth Floor
                                                                           Columbus, OH 43215
                                                                   614.387.9860 or 1.800.824.8263
                                                                              www.cco.state.oh.us



IN RE: STEVEN R. VAUGHAN


LARRY N. VAUGHAN

            Applicant


 Case No. V2010-50051

Commissioners:
Gregory P. Barwell, Presiding
Randi M. Ostry
Elizabeth Luper Schuster
ORDER OF A THREE-COMMISSIONER PANEL

          {¶ 1} On November 4, 2009, the applicant, Larry Vaughan, filed a
compensation application as the result of the death of his son, Steven Vaughan. On
December 1, 2009, the Attorney General issued a finding of fact and decision
determining that the applicant’s claim should be denied pursuant to R.C.
2743.60(E)(1)(a), since the decedent had been convicted of possession of cocaine a
felony of the fifth degree on November 22, 2005, which was within ten years of the
criminally injurious conduct which occurred on October 24, 2009. On December 10,
2009, the applicant submitted a request for reconsideration. On December 30, 2009,
the Attorney General rendered a Final Decision which found no reason to modify its
initial decision. On January 27, 2010, the applicant filed a notice of appeal from the
December 30, 2009 Final Decision of the Attorney General.
          {¶ 2} On March 1, 2010, the Attorney General filed a brief in this matter. The
Attorney General asserts its Final Decision should be affirmed since the evidence
clearly shows that the decedent was convicted of a felony within ten years of his death.
Since the decedent had no minor dependents any exceptions afforded by R.C.
2743.60(E)(2) are not relevant in this case. The Attorney General attached a copy of
the Judgment Entry of the Court of Common Pleas of Hamilton County to its brief. The
Case No. V2010-50051                      - 2 -                                  ORDER


Judgment Entry details the decedent’s conviction for possession of cocaine, a felony of
the fifth degree, on November 22, 2005.
        {¶ 3} On April 21, 2010 at 10:45 A.M., a hearing was held before this panel of
commissioners. Assistant Attorney General Lyndsay Nash appeared on behalf of the
state of Ohio. The applicant did not attend the hearing. The Attorney General rested
on its brief and the hearing was concluded.
        {¶ 4} R.C. 2743.60(E)(1)(a) states:
        “(E) (1) Except as otherwise provided in division (E)(2) of this section, the
        attorney general, a panel of commissioners, or a judge of the court of claims
        shall not make an award to a claimant if any of the following applies:
        “(a) The victim was convicted of a felony within ten years prior to the criminally
        injurious conduct that gave rise to the claim or is convicted of a felony during
        the pendency of the claim.”
        {¶ 5} From a review of the case file and upon full and careful consideration of
the brief filed by the Attorney General, we find the applicant’s claim should be denied
pursuant to R.C. 2743.60(E)(1)(a), due to the felony conviction of the decedent within
ten years of the criminally injurious conduct. Therefore, the December 30, 2009 Final
Decision of the Attorney General is affirmed.
        IT IS THEREFORE ORDERED THAT
        {¶ 6} 1)    The December 30, 2009 decision of the Attorney General is
AFFIRMED;
        {¶ 7} 2)    This claim is DENIED and judgment is rendered for the state of
Ohio;


        {¶ 8} 3)    Costs are assumed by the court of claims victims of crime fund.
Case No. V2010-50051                                           - 3 -                            ORDER




                                                                 _______________________________________
                                                                 GREGORY P. BARWELL
                                                                 Presiding Commissioner



                                                                 _______________________________________
                                                                 RANDI M. OSTRY
                                                                 Commissioner



                                                                 _______________________________________
                                                                 ELIZABETH LUPER SCHUSTER
                                                                 Commissioner

ID #I:\VICTIMS\2010\50051\5-17-10 panel decision.wpd\DRB-tad
        A copy of the foregoing was personally served upon the Attorney General and
sent by regular mail to Hamilton County Prosecuting Attorney and to:
Filed 6-17-2010
Jr. Vol. 2275, Pgs. 164-166
To S.C. Reporter 8-20-2010